 1   MARC DAYS, Bar No. 184098
     Days Law Firm
 2   2300 Tulare Street, Suite 240
     Fresno, CA 93721
 3   Telephone: (559) 708-4844
     Fax: (559) 486-1826
 4   marcdays@dayslawfirm.com

 5   JOHN BALAZS, Bar No. 157287
     Attorney at Law
 6   916 2nd Street, Suite F
     Sacramento, CA 95814
 7   Telephone: (916) 447-9299
     Fax: (916) 557-1118
 8   john@balazslaw.com

 9   Attorneys for Defendant
     Luis Reynaldo Reyes Castillo
10

11

12
                                      UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14

15
      UNITED STATES OF AMERICA,                         No. 1:18-CR-0092-LJO
16
                         Plaintiff,
17                                                      WAIVER OF APPEARANCE AND
             v.                                         ORDER
18
      LUIS REYNALDO REYES CASTILLO,
19
                         Defendant.
20
21          Defendant, LUIS REYNALDO REYES CASTILLO, through counsel, having been
22
     advised of his right to be present at all stages of the proceedings, hereby requests that the Court
23
     permit him to waive his right to be personally appear at all pretrial court appearances in this case,
24
     except for any arraignment, plea, jury trial from impanelment of jury through verdict, and
25
     imposition of sentence, pursuant to Federal Rule of Criminal Procedure 43(a) and (b).
26
27          Pursuant to a writ of habeas corpus ad prosequendum, defendant is currently in custody at

28   the Nevada Southern Detention Center in Pahrump, Nevada, pending trial in United States v.
 1   Reyes-Castillo, No. 2:19-CR-103-JCM. In that case, Mr. Reyes-Castillo is charged in an
 2   indictment with murder in aid of racketeering in violation of 18 U.S.C. § 1959(a)(1) and 2 (count
 3
     one); using, carrying, and discharging a firearm during and in relation to a crime of violence in
 4
     violation of 18 U.S.C. § 924(c) (count two); and causing death through the use of a firearm in
 5
     violation of 18 U.S.C. § 924(j) and 2 (count three). Counts one and three carry a possible death
 6

 7   sentence. Attorney John Balazs represents defendant Reyes Castillo in this District of Nevada

 8   case as learned counsel along with lead counsel Richard Wright of Las Vegas, Nevada.

 9                                                 Respectfully submitted,
10          Dated: August 30, 2019
11                                                 /s/ Marc Days
                                                   MARC DAYS
12
                                                   /s/ John Balazs
13
                                                   JOHN BALAZS
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1                                   WAIVER OF DEFENDANT’S PRESENCE
 2            Defendant Luis Reynaldo Reyes Castillo hereby waives the right to be present in person in
 3
     open court at any court appearance or hearing in this case, except upon arraignment, plea,
 4
     impanel of a jury, and imposition of sentence.
 5
              Defendant requests the Court to proceed during every absence of his which the Court
 6

 7   permits pursuant to this waiver, agrees his interests will be deemed represented at all times by the

 8   presence of his or her counsel of record just as if the defendant was personally present in court;

 9   and further agrees to be present in person in court ready for trial on any day and hour which the
10
     Court may fix in his absence.
11
              Dated: August 29, 2019               _/s/ L. RC________________
12                                                 Luis Reynaldo Reyes Castillo
                                                   Defendant
13
              Translated from English into Spanish.
14

15            Dated: August 29, 2019               _/s/ Maria de Gomez________
                                                   Maria Peralta de Gomez
16                                                 Court-certified interpreter
17                                                    ORDER
18

19
     IT IS SO ORDERED.
20
21   Dated:     September 3, 2019                                 /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       3
